        Case 2:20-cv-02927-CBM-AS Document 41 Filed 05/18/20 Page 1 of 1 Page ID #:751

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                             CIVIL MINUTES - GENERAL


Case No.           CV 20-2927-CBM(ASx)                                              Date     MAY 18, 2020


Title      Donald McDougall v. County of Ventura California, et al


Present: The Honorable              CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE



                   YOLANDA SKIPPER                                               NOT REPORTED
                           Deputy Clerk                                           Court Reporter


                 Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                             None Present                                         None Present



Proceedings:           IN CHAMBERS-ORDER AND NOTICE TO ALL PARTIES


         Counsel are hereby notified that pursuant to the Judge's directive, the Plaintiff's notice of withdrawal of
         motion [40] is granted.


         The telephonic hearing re the motion for preliminary injunction[20] re gun store closure, currently set
         for May 19, 2020, is hereby withdrawn and take off calendar.


         IT IS SO ORDERED.

         cc: all parties




         CV-90                                       CIVIL MINUTES - GENERAL             Initials of Deputy Clerk ys
